GARDEN, JUDGE:
On Sunday evening at about eight o’clock on January 28, 1979, the claimants were .returning from Blackwater Falls to their home in Bridgeport, West Virginia. The claimant, William T. Blackwell, was operating a Jeep Wagoneer, which was titled in his name and in the name of his wife, the claimant Karen M. Blackwell. They were traveling in a westerly direction on Route 50 about one mile east of the corporate limits of Bridgeport. Route 50 in this area is a two-lane road, one lane for westbound traffic and one for eastbound traffic. The road conditions were bad. It was snowing, and an accumulation of two to three inches covered the road. Because of this snow, Mr. Blackwell was proceeding at a slow rate of speed, between 25 and 30 miles per hour.
Mr. Blackwell testified that he had traveled over this particular road about two months prior to the night of the accident and that the road was “in pretty good shape”. However, because the road was covered with snow, the left front wheel and left rear wheel of his vehicle suddenly struck a pothole, and, while there was no damage to the left front tire, the left rear tire of the vehicle was ruptured, necessitating its replacement at an expense to the claimants in the amount of $40.04. Mr. Blackwell testified that he went to the respondent’s headquarters the following day, reported the incident, and was told by respondent’s employees that they were aware of three potholes in the area of the accident. Several days later, after the road had been cleared of snow, Mr. Blackwell returned to the accident scene and observed the pothole that he had struck. It was located two to three inches north of the center line. The diameter measured approximately one and one-half feet, and the hole was six to eight inches deep.
*122In order to make an award in claims such as the one here considered, this Court must be convinced that the respondent knew or should have known of the existence of the particular pothole, and that the respondent had sufficient time within which to repair the same. While Mr. Blackwell’s testimony would indicate that the respondent’s employees had such knowledge the day following the incident, the record is devoid of any evidence as to exactly when this knowledge was acquired in relation to the time of the claimant’s unfortunate accident. As a result, this claim must be disallowed.
Claim disallowed.